 UNITED GRINDING SERVICE, INC.Dawson,ThurmonDuran,John B.Encinias, PetroEstrada,Aurelio G.Falls, Bennie W.Garcia, Jose C.Garcia,PatrickGarcia, RaymondGarduno, Henry D.Gonzales, JessGuterriz, JoeGuyton, RoyHara, FrankHastings,Carlisle H.Holmes, CharlesHouston, L. C.Houston, Leo D.Houston,Willie T.Hurtado, AbramIverson, TobyJiron, LeeLewis, Frank M.Lopez, Alphonso L.Lucero, ArsenioMarquez, Jose R.Martin, JoeMartinez, AlvinMartinez, JoeMartinez, Joe L.McMillon, GeorgeMilano,Samuel J.Morgan, Willie L.Mortensen,Orland E.Olson,Irving E.Padilla,MaurilioPetzholdt,GeorgePillar,Ulysses I.Poole, JimRomero, Louis J.Romero,RudolphSanchez, Jose A.Simpson, CaseyTrujillo, Joe C.Trujillo, Joe R.Trujillo,Max J.Trujillo, MikeUlibarri,WillieValdez, Joe M.Velasquez, John LYoung, Lloyd R.Gross, Leroy D.67WE WILL reimbursethe employees of Plants 1 and 2 for all initiation feesand dues paid to our union subsequent to June 9, 1955.WE WILL NOTrestrain or coerce the employees of BroderickWoodProductsCompany in the right to engage in or refrain from engaging in any or all ofthe activities guaranteed them by Section7 of the National LaborRelationsAct, exceptto the extent that such right may be affected by an agreement re-quiringmembership in a labor organization as a condition of employment,executed in conformity with Section8 (a) (3) of the Act.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERSOF AMERICA,LocAL No. 13, AFL-CIO,Labor Organization.Dated------------------By--------------------------------------- ---(Representative)(Title)This notice must remainposted for 60 days from the date hereof,and must not bealtered,defaced, orcovered by any other material.United Grinding Service, Inc.andLodge 12 of District 37, Interna-tional Association of Machinists,AFL-CIO.Case No. 39-CA-688.June 7,1957DECISION AND ORDEROn November 20, 1956, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, -as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfair118 NLRB No. 13. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices and recommended that the complaint be dismissed withrespect thereto.Thereafter,the Respondent filed timely exceptions tothe Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Rodgers].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions, and the entire record in the case, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner.ORDERUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, United Grinding Service,Inc.,Houston,Texas, its officers, agents,successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Lodge 12 of District 37, Inter-national Association of Machinists,AFL-CIO,or any other labor or-ganization of its employees,by discriminating in regard to their hireor tenure of employment or any term or condition of employment be-cause of their membership in, or activity on behalf of, any such labororganization.(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations, to join or assist Lodge 12 of District 37, Inter-national Association of Machinists,AFL-CIO,or any other labororganization, to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose ofcollectivebargainingor other mutual aid or.protection,or to refrainfrom any or all such activities except to the extent such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to L. F.Binford, V.I.Donaldson,Kenneth Doud, CharlesA. Heinrich, J. S. Ivey, J. R. Jones, Ollie B. Kerr, Hayes Lee, JohnC. Ward, James L. Watson, and S. L. Wight immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges..(b)Make whole each of the above-named employees in the manner.set forth in the section of the Intermediate Report entitled "The UNITED GRINDING SERVICE, INC.69Remedy"for any loss of pay each may have suffered by reason of theRespondent's discrimination against him.(c)Preserve and, upon request,make available to the Board or itsagents,for examination and copying,allpayroll records,social-security payment records,timecards,personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the right of reinstatement under the terms of this recommendedorder.(d)Post at its plant copies of the notice attached to the Intermedi-ate Report marked "Appendix A." 1 Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by the Respondent's representative,be posted bythe Respondent immediately upon receipt thereof and maintained byit for a period of sixty(60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered with any othermaterial.(e)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10)days from the date of this Order,what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges that the Respondent unlawfully interrogated its employees,that supervisory employees Magee and French threatened or warnedthe employees concerning their union activities or membership, andthat the Respondent unlawfully changed its working rules or condi-tions of employment.IThis notice is hereby amended by substituting the words"A Decision and Order" forthe words The Recommendations of^a Trial Examiner."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, broughtunder Section10 (b) of the Labor Management Re-lationsAct of 1947, 61 Stat. 136 (hereincalled the Act), was heardinHouston,Texas, on September11, 12,13, and14, 1956, pursuantto due notice to all parties.The complaint,issuedon August 17, 1956, by the General Counselof the NationalLabor Relations Board,'based upon charges, as amended, duly filed and served,alleges that United GrindingService,Inc.,herein called the Respondent or theCompany,has engaged in certain unfairlaborpractices in violation of Section 8(a) (3) and(1) of theAct.In itsanswer the Respondent denies that it is en-gaged in commerce and that it engaged in any unfair labor practices.All theparties were represented at the hearing and were afforded opportunity tobe heard,to examine and cross-examine witnesses,to introduce relevant evidence,IThe General Counsel and the staff attorney appearing for him at the hearing arereferred to as the General Counsel, and the National Labor Relations Board as theBoard. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDto argue orally, and to file briefs.The parties waived oral argument and did notfile briefs with the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE RESPONDENT'S BUSINESSThe complaint alleges, and the answer admits, that the Respondent is a Texascorporation and maintains its office and plant at Houston, where it is engaged inthe performance and furnishing of precision grinding on various metal and relatedproducts.The complaint further alleges that the Respondent furnished and per-formed services to various companies engaged in interstate commerce, which servicesfor the 12-month period ending June 30, 1956, amounted to more than $100,000.In its answer the Respondent asserts it is without sufficient knowledge to admit ordeny the foregoing allegations of the complaint.At the hearing the GeneralCounsel, through Charles A. Gardes, accountant for the Respondent, establishedthat during the above-mentioned period, the Respondent performed or furnishedservices in specified amounts to 36 companies, totaling in excess of $153,000.TheGeneral Counsel also produced officials or representatives of the companies listedbelow, which maintain a place of business in Houston and were customers of theRespondent during the period in question, each of whom testified concerning theinterstate character of the particular company, which the Trial Examiner finds asfollows:Name of CompanyTypeof businessOut-of-StatesalesValue of cerv-ices renderedby theRespondentReed Roller Bit Co-------_---_Oil well drilling equipment----------------$15,000,000$3,081.99Bowen Co. of Texas, Inc--_---__Manufacture, sale, and lease of oil fieldequipment.500,00015, 280.24Wallace Company___------------ _Industrialsuppliers(pipes, valves, etc.)---500, 0003, 527.29Texas Alloy Products ,--__--____Manufacture of metal components for re-fining and chemical Industries.150,00010,780.51Phillip Carey Mfg. Company-__Manufacture of asphalt products----------750,0002,680.50Emsco Mfg. Co----------------Manufacture of oil field equipment----_---88,00010, 220.15Baker Oil Tools, Inc ------------Manufacure of oil field specialties--_-------1,000,0004,419.03Cameron Iron Works, Inc-__----Manufacture of oil tool specialties---------5,000,0006, 220.02Oil Center Tool Co-------------Manufacture of oil field equipment--------2,000,0002,444.40Johnson Testers Incorporated(subsidiary of Schlumberger).Manufactureof tools andservicing oil wells-100,0006,773.14Schlumberger Well SurveyingCorp.----do-------------------------------------369.60W KM Mfg. Co. IncorporatedManufacture of oil field equipment --------5,000,00028,781.62Carbide Mfg. Co., Inc-----_-------- do----------------------------------50,0007,019.19Total---------------------101,597.68The foregoing evidence plainly meets the requirements established by the Boardfor asserting jurisdiction over an employer performing services for companiesengaged in interstate commerce.(Jonesboro Grain Drying Cooperative,110 NLRB481;The Plastic Molding Company, Inc.,110 NLRB 2137.) The Trial Examinertherefore finds that the Respondent is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Act to assert jurisdiction.In addition to the evidence thus adduced, the General Counsel moved that theTrial Examiner take judicial notice of the fact that the Board has asserted jurisdictionover the companies listed below, all of whom were customers of the Respondent. TheTrial Examiner, over objection of the Respondent, granted the motion.(AvcoManufacturing Corporation, Appliance and Electronics Division,107 NLRB 295;AabelCorporation,d/b/aKleberGlass& Mirror Company,111NLRB180;Maxwell Brothers, Inc.,111 NLRB 1118;Crosley & Bendix Home Appliances UNITED GRINDING SERVICE, INC.71Division,AvcoManufacturing Corporation,115 NLRB 245,footnote6.)The TrialExaminer,accordingly,takes judicial noticeof the fact that the Boardhas assertedjurisdiction over these companies and finds that the Respondent,as statedby Gardes,renderedservices during the time in question in the amounts appearingoppositetheir names:Name of CompanyValueof servicesrendered by theRespondentAmerican Bridge Division (U. S. Steel Corp.) (Consolidated Western Steel Corporation),108 NLRB 1041, 1059; UnitedStatesSteel Company, 100 NLRB 1294________________$7, 752.89American Can Company, 114 NLRB 1547----------------------------------------------850.55American Smelting and Refining Company, Tacoma Plant, 115 NLRB 55---- __-____-460.75Carbide and Carbon Chemical Corp. (National Carbon Company, a Division of UnionCarbide and Carbon Corporation), 110 NLRB 2184__________________________________2,649.55Dow Chemical Company, Texas Division, 113 NLRB 1247___________________________2,018.78Humble Research Center (Humble Oil and Refining Company), 115 NLRB 1485__-___1, 242.96Lummus Company, 114 NLRB 656----------------------------------------------------505.5MonsantoChemical Company, 115 NLRB 702; 108 NLRB 1110------------------------217.20Olin Mathieson Chemical Corporation, Calabama Plant, 115 NLRB 1501______________622. 12National Biscuit Company, 115 NLRB 1542-------------------------------------------690.65Rohm & Haas Company108 NLRB 1285-__1,855.65,--A. O. Smith Corporation of Texas, 115 NLRB 5----------------------------------------3,369.44Westinghouse ElectricCo___ __________________________________________________________339.00Total-------------------------------------------------------------------------22, 615.04The Trial Examinerfinds and concludesthat the Respondentisengaged incommercewithinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Trial Examiner finds and concludes that Lodge 12 of District 37, Interna-tionalAssociation ofMachinists,AFL-CIO, is a labor organization within themeaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The employees' request for wage increases and other benefits;organizational activitiesThe present controversy began on June 18, 1956,and, according to the testimonyof employees S. L. Wight and J. R. Jones (as substantiated by other witnesses forthe General Counsel) and C. W. Ballard, president of the Company, there is nodispute as to the occurrences on that date as well as those taking place the followingday.Wight and Jones related that on the morning of June 18, they and 10 otheremployees decided to present certain demands to Ballard, so when he arrived at theplant the group met with him and asked for an increase in the hourly wage rate.When Ballard inquired as to the amount of the increase the group replied about$2.45 an hour.In addition,the men asked for paid holidays and an increase invacation pay from 1 to 2 weeks.Ballard told them he could not grant the demandfor paid holidays and increased vacations, but, in accord with the group,agreedto make a survey of wages in other shops and meet with them the next day.Atthat time Ballard said the Company paid an average hourly rate of $2.20, but therate was not uniform for all employees because certain workers had been previouslygranted individual increases on the basis of ability and cooperation.In line with hisagreement with the group,Ballard had his office check with similar companies inHouston and found that the average hourly rate for these plants amounted to about$2.27 an hour.On June 19, Ballard again met with the group and offered to raisethe average rate of about $2.20 to $2.35 per hour .2 Ballard, however, refusedtheir request that a uniform rate be established for the reason that such a systemwould destroy initiative and each man would be looking for the easiest job. Ballard,'according toWight, reiterated that he could not afford to grant paid holidays orextra vacations.Jones said the group had been expecting more than Ballard had0 Jones andWight saidBallard reported that the average rate for other shops wasabout $2.33 an hour.While not too important, the Trial Examiner believes this figure tobe correct, rather than the $2.27 average stated by Ballard. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered,so he suggested a trial period of a plan under which if the men couldproduce as much work in a 54-hour week as they had been producing by workingunlimited overtime (somemen were working a 100-hour week), they would begranted an additional 10 cents .an hour.Ballard said he was willing to accept theplan for a period of 30 days and if the Company showed a profit he would grantthe 10-cent increase.Ballard further informed the group that if the workweekwas cut to 54 hours he would have to put on a, second shift which proposal, accordingto Jones, was satisfactory to the men.Ballard then immediately advertised forworkers in the local newspapers and started operating the second shift somewherearound June 22 or 23.Ballard further stated, and his testimony is not disputed, that at the meeting ofJune 19, he advised the workers of changes in the coffee break and the method ofhandling personal telephone calls.Prior to this date the employees were free toobtain coffee, furnished by the Company, anytime while they were working.Thisresulted in employees' gathering at the coffee urn at various times during the day,which practice did not impress customers in the opinion of Ballard.Accordingly,he told the employees that in the future there would be 2'coffee breaks of 10 minuteseach, at 9:30 in the morning and 2:30 in the afternoon. In between breaks the menwere still free to get coffee at any time but they were required to bring it back totheir place of work and cautioned not to congregate at the urn.Ballard statedthemen had been permitted to make and receive personal calls during workinghours but this custom became a nuisance for the Company had only a two-linetelephone, which was being used excessively by the employees.He therefore in-formed the men that they would be called from work only for emergency calls andthat in the case of ordinary calls the Company would merely take the message andthey could return the call during coffee breaks or at lunchtime.Jones testified that on June 18 or 19, his foreman, John Sperli, told him "we prob-ably would all get fired for asking for a raise."He further stated that he toldthe employees of Sperli's remark.Sperli did not testify at the hearing.On Friday, June 22, the 12 employees, pursuant to arrangements made by Wight,met with A. T. Adams, business representative for the Union, at his office afterwork hours, at which time each of the employees signed a card applying formembership in the Union and authorizing the Union to act as his collective-bargain-ing agent.The group informed Adams that the Company had about 15 employeesas of that date.Adams, after explaining the usual procedure in such cases, advisedthe group that he would file a representation petition with the Board on Monday,June 25, which was agreeable to the group.At the meeting the group elected acommittee consisting of Wight, Jones, and James L. Watson.Adams stated the petition was not filed on June 25, because on Saturday, June 23,Jones telephoned to report that the men had talked it over and believed there wouldbe no one left in the shop if the petition was filed. Jones then asked Adams to seeBallard on June 25, and request recognition of the Union.Adams agreed to come tothe plant on that date but after the conversation he found out he had other appoint-ments for that day, so he called Jones to tell him he could not be at the plant onJune 25.As appears below Adams met with Ballard on June 26.Jones testified that on June 23, the men held a meeting during a work break anddecided that since the Company was hiring many new men and there were rumors oftheir being fired, they "better get some representation" at the plant.ApparentlyJones repeated Sperli's remark made to him on June 19.After the meeting Jonestelephoned Adams and requested him to meet with Ballard on Monday, instead offiling the petition,since the men felt insecure and that they might be fired atanytime.While Adams agreed to meet Ballard on Monday, he was unable to doso because of other business, but he did come to the plant on June 26.B. The Union's request for recognition; events leading to the work stoppageof June 29On Tuesday morning, June 26, Adams met with Ballard at the plant office and,after introducing himself, told Ballard that a majority of his employees had joinedthe Union and asked that it be recognized as their bargaining agent.Ballard toldAdams he believed in unions but before giving any final answer he would have tocheck with his associates and would talk with Adams the next day.Ballard testified substantially the same as Adams concerning the meeting, exceptthat Adams requested him to sign a recognition agreement(which Adams fixed asthe next day) and added that this was the first time he had any knowledge that the UNITED GRINDING SERVICE, INC.73employees had joined the Union.Following this meeting he conferred with hisassociates and at their suggestion contactedAttorneyBinion the same day.Binionadvised Ballard not to sign the recognition agreement but to tell Adams to petitionthe Board for an election to determine the question of majority and "if we come underInterstateCommerce."On Wednesday,June 27, Adams and Ballard held a meeting at the plant in thecourse of which they discussed unions generally and Adams requested him to signan agreement recognizingthe Unionand agreeing to engage in bargaining negotia-tions.Ballard replied that he had contacted Attorney Binion, who had advised himnot to sign any papers, and before doing anything he wanted to check with his coun-sel.Ballard also asked for copies of contracts the Union had with other companiesin the area and Adams agreed to furnish such copies the next morning.Ballard said that at the second meeting he asked Adams for a copy of a unioncontract with a similar company and that Adams furnished him with two samplecontracts.On Thursday morning, June 28, Adams said he gave two sample contracts toBallard which they discussed at length, Ballard being favorable to some provisionsand opposing others.However, Ballard stated he would not go along with the uni-form wage scale provision for this eliminated initiative and that there should be agraduated scale.Adams pointed out they were merely sample contracts and as eachshop had its own problems, no two agreements were the same.The meeting endedwith Ballard stating he would go over the contracts with Binion and give him ananswer the following day.While Ballard admitted Adams gave him two sample contracts, obviously at thethirdmeeting,3 he made no mention whatever of any discussion concerning theterms of the contracts.About noon that day, Jones called Adams in regard to the meeting and whenAdams advised him as to what had occurred, Jones expressed the opinion thatBallard was giving him "the run-around."Later the same day, Jones again calledAdams to report that the committee had met with Ballard and he believed he wasgoing to recognizethe Union.On Friday morning, June 29, Adams asked Ballard whether he would recognizethe Union and Ballard replied that his attorney had advised him not to grant recog-nition because "they didn't believe they would meet the requirements of the Na-tional Labor Relations Board."Adams could not recall Ballard asking him to filea representation petition,but admitted he may have made such a request.Adamsthen asked permission to talk to the committee and Ballard said it was about timefor the coffee break and he could meet with the entire group, which he did, afterBallard had made arrangements.Ballard stated that at this meeting he informed Adams that on advice of hiscounsel he was asking him to file a petition with the Board so the questions of ma-jority and jurisdiction could be determined.Adams answered that if Ballard didnot sign the recognition agreement he would be in serious trouble because Adamsknew that if he refused to sign, the men were going to walk out.Ballard toldAdams he could give his decision to the men, which he did,after Ballard andthe supervisory employees left the area.When Adams told the employees that Ballard had refused to recognize the Unionthe group wanted to picket the plant.Adams was opposed to any picketing andsuggested that they meet at the parking lot adjacent to the plant.Adams then toldthe men to punch out and that he would see Ballard, who was standing outside thedoor.Adams informed Ballard the men were confused and needed additionaltime and he said to "take all the time you want,"and offered to let the men meet inthe shop.Adams answered the men would prefer to meet at the parking lot andBallard said he would move so they would not be embarrassed when they.came outof the plant.The men thereupon punched out and met at the parking lot wherethey repeated their desire to picket but Adams asked them to wait until he had achance to confer with officials at the union office.Adams left and returned in about2 hours when he informed the group that they should return to work and the Unionwould file a representation petition,which was satisfactory to the men.Adams.3 It seems unlikely that Adams carried copies of contracts with him so that he could havegiven then to Ballard at the time the request was made. The Trial Examiner thereforeaccepts Adams' testimony in regard to the circumstances under which the contracts wererequested and supplied. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen told Ballard of the decision and he said the men quit when they left the plantand he was making out their time.Adams reported back to the men and toldthem to see Ballard and state that they were ready to go back to work.Adamssaw the men enter the plant and then come out, at which time the committee ad-vised him that Ballard said they had quit and their checks would be ready for themat 4:30 that afternoon.When the men reported to pick up their checks Adamsagain met with them and instructed them to report for work on Monday, July 2,and in the meantime he would notify Ballard that they would be available for workon that date.Wight and Jones testified that they, and other employees, reported for work earlyon the morning of June 29 (Wight at 6 o'clock and Jones at 7 o'clock). In sub-stance, they further testified that they saw Adams at the plant at about 8 o'clockand that after his meeting with Ballard he reported to the committee, at the coffeebreak, that Ballard had refused to recognize the Union.The committee thereupondecided to hold a meeting of the employees at the parking lot to decide what to do.Adams declared that he wanted to confer with union officials and then talk to Bal-lard, so he suggested that the employees punch out their time, pending his meetingwith Ballard.The employees then punched out around 8:30 that morning.4Adamsreturned about 2 hours later and, after meeting with Ballard, advised the men to re-turn to work, which they agreed to do.The group then went to Ballard and toldhim they wanted to go back to work, but he refused to allow them to do so on thegrounds that they had quit and suggested they see his attorney.Wight said thatabout 4:30 that afternoon the men returned to pick up their checks and that theyreceived paychecks for wages to date, plus vacation pay.Following the morning meeting of the employees, Ballard said that Adamsinformed him the men were leaving and at the same time he saw them go outof the plant.Ballard admitted that the men punched out early that morning andthat he refused to permit them to return to work because "Those men violated arule, they quit."C. The request forreinstatement; the picketingOn Saturday, June 30, Adams addressed a letter to Ballard in which he recitedthe events of the previous day culminating in his refusal to permit the 12 employeesto return to work and concluded by stating:Regardless of the bargaining rights of these employees, we request and demandat this time that you allow these employees to return to work by 8:00 A. M.,Monday, July 2.This is the only demand that we are making at this time.Adams said he mailed the letter that afternoon.On Monday, July 2, Adams, accompanied by J. C. Hampton, senior union businessrepresentative, arrived at the plant shortly before 8 o'clock and met the 12 employeeswho were ready to go to work. Adams and Hampton went into the plant andAdams asked Ballard if he had received his letter.Ballard said he had not,whereupon Adams gave him a copy of the same. Ballard read the letter andadvised Adams and Hampton that he would call his attorney and if they wouldcome back at 9 o'clock he would give them his answer.Adams inquired whyBallard was contending the men had quit on June 29, when he had consented totheir holding a meeting on that occasion.Ballard answered he did not "rememberthat ever happening" and that Adams would have to talk to his attorney.Adamsagreed to call Ballard at 9 o'clock, then he and Hampton left the plant.Adams and Hampton went to the group at the parking lot and informed themof what had taken place at the meeting.About 9 o'clock Adams telephoned Ballardand asked if he was permitting the 12 employees to return to work and Ballardreplied that his attorney advised him to continue operating as "at the present time"and that he was refusing to take back these employees.Adams advised the menof Ballard's decision, so they then went to the plant to pick up their tools.Therethey were met by a guard who allowed them to enter the plant singly to get theirtools.About 10:30 that morning the employees began picketing the plant,carryingLodge 12, IAM,signs, statingin substance that the Company unfairly dischargedunion members and refused to rehire them. Picketing continued until August 2,'The timecards which were received in evidence show that the employees punchedout around 8 : 30 in the morning. UNITED GRINDING SERVICE, INC.75when it ceased, obviously,by virtue of letters,dated July 31, which the Companysent to the strikers5offering each of them a job as of August 2.Wight,Jones, and Watson confirmed Adams' testimony that the 12 employeesreported for work on the morning of July 2, that they were refused reinstatement,and that they then established a picket line.Employees John C. Ward,Ollie B.Kerr,V. I. Donaldson,and Hayes Lee, likewise testified that,following the eventsof June 29,they reported for work on July 2 and were refused reinstatement.Allof the men admitted receiving letters, mentioned above, from the Company.Jones,Ward,and Kerr were offered,and accepted,jobs on the day shift.Watson,too, was offered a job on the day shift but declined since he had obtained otheremployment.Wight was offered a job on the night shift,which he accepted.Donaldson was submitted a similar offer but it is not clear whether or not heaccepted it.Lee obtained a job in Dallas shortly after the picketing commencedand when he received a letter offering him a job on the night shift he declined it.However, about 2 weeks prior to the hearing he returned to the plant but it is notdefinite whether he was placed on the day or night shift.Ballard did not testify in regard to the events taking place on July 2, other thanto admit Adams presented him with a copy of his letter,mentioned above, whichhe conceded was a demand that the employees be returned to their jobs.D. The representation petition .Ballard admitted,and the records of the Board show,that the Company wasserved with a copy of a petition filed by the Union on July 2(39-RC-1060)togetherwith a notice scheduling a hearing thereon for July 19.On July 9, the instant chargewas filed.Thereafter,on July 12, the Regional Director issued an order revokingthe notice of hearing on the petition.E.Alleged acts of interference,restraint,and coercionIn substance the complaint alleges that: Ballard and certain supervisory employeesinterrogated employees concerning their union affiliation and threatened and warnedemployees to refrain from assisting the Union and becoming or remaining mem-bers.thereof; Ballard changed the working rules so as to deny former privilegesand to invoke stricter discipline in order to have a pretext for discharging employeesengaging in concerted or union activities;he inquired of the employees their reasonsfor wanting a union and warned the picketing employees the Company would ceaseoperation before it would reinstate them;and certain supervisors warned unionmembers they would be replaced.As set forth above, Jones related that on June 18 or 19,Foreman Sperli told himthe employees would probably be fired for asking for a raise.He further statedthat sometime after June 22, Sperli informed him that Ballard was "very muchagainst the union and he would probably let us all go one at a time when he startedhiring his men."Ward stated that during the time he was performing picket duty Ballard said hewould never rehire the men either individually or as a group and that before hewould rehire them he would pay off his debts out of his accounts receivable andclose the plant.Ballard repeated the threat to Ward around the date he receivednotice(dated July 12) that the hearing on the petition had ben canceled.Donaldson said he drove Foreman H. R. Magee home on the evening of.June 19,and at that time Magee stated that since Ballard had given a wage increase it wouldbe strictly business from then on; that there would be no visiting and specifiedcoffee breaks, and he wanted Donaldson to know that he was not riding him butsimply carrying out Ballard's instructions.Lee stated that during the week of June 25,W. T. French,an inspector, in thepresence of Ballard, remarked to Lee that he had heard that some of the employeeshad joined the Union.When Lee replied that all the men had joined,French saidhe did not think it was a good idea, that the employees did not need a union forthe plant was small and that they would be sorry for signing up in the Union.Watson related conversations he had with Ballard,apparently in the last 2 weeksof picketing, during which Ballard made some reference to blacklisting the picketingemployees;that 25 companies in Houston had called Ballard to obtain the names ofthe pickets,which information he refused to give; and that he was opposed to5 At the time there were 11 strikers,one of them,Sam Dick, having applied for and wasgiven reemployment during the picketing.Dick is not named in the complaint. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDunions and would shut down the plant before he would reinstate any of theemployees.Sperli,Magee, and French did not appear as witnesses at the hearing.6Ballard denied that he or French questioned the employees in regard to theirunion activities or membership and he further denied that he ever threatened orwarned employees that he would close the plant rather than rehire the picketingemployees.Ballard stated thatWatson was a gullible person and that everyoneat the plant kidded him.Ballard admitted that he talked to Watson while he wason the picket line, and that he served him coffee and "told him several things,kidding him around there."As appears above, Ballard made changes in the coffee breaks and the manner ofhandling personal telephone calls.Concluding FindingsIt is undisputed that Adams, by virtue of authorization given him by the 12employees, requested the Company to recognize the Union as their collective-bargaining agent and on June 29, after several meetings, the Company declined therequest because it had some question concerning jurisdiction of the Board andmajority and, therefore, suggested that the Union file a representation petition.The employees, who were working at the time, upon being advised of the Company'sanswer declared they should picket the plant at once.Adams was opposed to thisaction and told the men to punch out their time and leave the plant while heconferred with officials at the union office.The men followed Adams' instructionsand when he returned about 2 hours later he informed them that the Union wouldfile a representation petition and that they should go back to work.This arrange-ment was satisfactory to the group and, again, they followed his advice.The Trial Examiner concludes and finds that when the 12 employees left theplant under the above circumstances they were, in effect, striking for recognitionand, therefore, were plainly engaging in protected concerted activities.(BrookvilleGlove Company,114 NLRB 213, enfd. 234 F. 2d 400 (C. A.3); Brookville GloveManufacturing Company, Inc.,116 NLRB 1282;Commodore Watch CaseCo., Inc.,114 NLRB 1590.) Being economic strikers the Company was, of course, free toreplace them at any time prior to their unconditional applications for reinstatement.(N. L. R. B. v. Mackay Radio & Telegraph Company,304 U. S. 333, 345-347.) Itis equally well settled that the strikers retained their status as employees and couldnot be discharged for participating in the strike.(Jeffery-DeWitt Insulator Co. v.N. L. R.B., 91 F. 2d 134, 138-139 (C. A.4); Brookville Glovecases,supra.)Here the Company raises no issue concerning the fact that the strikers uncondi-tionally applied for reinstatement a few hours after the strike commenced, nor doesit contend that the strikers had been replaced in that brief period.Moreover, it isundisputed that the employees were paid in full the same afternoon and their em-ployment terminated.The only defense offered by the Company is that the em-ployees quit their employment when they went on strike.Manifestly, there is nomerit to this contention and it is rejected.(Texas Natural Gasoline Corporation,116 NLRB 405.) In view of the foregoing authorities, the only conclusion tobe reached is that the Company engaged in conduct prohibited by the Act.See also,Solo Cup Company,114 NLRB 121, enfd. 237 F. 2d 521 (C. A.8); Kitty Clover,Inc. v. N. L. R. B.,208 F. 2d 212 (C. A.8); N. L. R. B. v. Greensboro Coca ColaBottling Co.,180 F..2d 840, 843-844 (C. A. 4).The Trial Examiner further finds that the Company, on July 2, again refuseddemands for reinstatement of the dischargees made by the Union as well as thediscriminatees themselves.By reason of the above findings the Trial Examiner concludes and finds that theCompany thereby engaged in conduct in violation of Section 8 (a) (3) and (1) ofthe Act.As a consequence of the foregoing action on the part of the Company, theemployees commenced picketing the plant on July 2, and maintained a picket lineuntil August 2.As set forth above, the Company sent letters, dated July 31, to thestrikers (11 at that time) offering each of them a job as of August 2. In theO Ballard admitted that at the time in question Sperli and Magee were foremen andFrench was an inspector.He further admitted that each of these individuals had au-thority to effectively recommend the hiring, firing, and promoting of employees.TheTrial Examiner accordingly finds each of them to be supervisors within the meaning ofthe Act. UNITED GRINDING SERVICE, INC.77opinion of the Trial Examiner the letters cannot be considered as clear and unequivo-cal offers of reinstatement for the simple reason that they do not contain offers ofreinstatement to the former or substantially equivalent positions held by thestrikers prior to their discharge without prejudice to their seniority and otherrights and privileges enjoyed by them at that time.Further, while the strike termi-nated on August 2, it is clear that at least some of the strikers declined the offerbecause of its inadequacy.Thus of the 7 strikers who testified, and all strikerswere previously employed on the day shift, 3 were offered jobs on the night shift(Wight, Donaldson, and Lee), and 4 (Jones, Ward, Watson, and Kerr) were offeredjobs on the day shift.One of the men (Lee) obviously refused to accept the jobbecause it was on the night shift. In addition, the record fails to disclose thecircumstances under which the remaining four strikers were reemployed, if theywere, or the jobs assigned to them.For these reasons the Trial Examiner findsthat the letters of July 31 did not constitute valid offers of reinstatement.The Trial Examiner finds, on the basis of the undisputed testimony of Jones, thaton June 18 or 19, Foreman Sperli warned Jones that the employees would be firedfor requesting a wage increase and sometime subsequent to June 22 uttered asimilar threat to him.Ward and Watson testified in substance that during the timeof the picketing Ballard declared that he would close down the plant before hewould rehire any of the strikers.Ballard did not deny making these threats butsought to pass off his remarks to Watson as being made in a joking or kiddingmanner.On the other hand Watson stated that Ballard was speaking seriously,as far as he was concerned.Accordingly, the Trial Examiner finds that the fore-going threats and warnings, considered in the context of the Company's course ofconduct, constituted interference, restraint, and coercion on the part of the Com-pany in violation of Section 8 (a) (1) of the Act. The Trial Examiner finds nothingcoercive in the remarks made by Magee and French to Donaldson and Lee, re-spectively.The Trial Examiner further finds that by fixing definite periods forcoffee breaks and changing the method of handling personal telephone calls theCompany was merely exercising one of its management prerogatives and that thechanges were reasonable and not prompted by any antiunion considerations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, occurring in connection with theoperations of the Respondent, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take thefollowing affirmative action. designed to effectuate the policies of the Act: (1)Offer to L. F. Binford, V. I. Donaldson, Kenneth Doud, Charles A. Heinrich, J. S.Ivey, J. R. Jones, Ollie B. Kerr, Hayes Lee, John C. Ward, James L. Watson, andS.L.Wight immediate and full reinstatement to their former or substantiallyequivalent positions 7 without prejudice to their seniority or other rights and privi-leges; (2) make whole each of the employees for any loss of pay each may havesuffered by reason of the Respondent's unlawful discharge, by payment to eachof a sum of money equal to the amount he would normally have earned as wages,from the date of discharge to the date of the Respondent's offer of reinstatement,less his net earnings during said period; 8 (3) the Respondent shall, upon request,make available to the Board payroll and other records to facilitate the checkingof the amount of back pay due, which shall be computed in accordance with theBoard's customary formula; 9 and (4) the Respondent be ordered to cease anddesist from in any manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:7 The ChaseNational Bank of the City of New York,San Juan, PuertoRico,Branch,65 NLRB 827.8 Crossett Lumber Company,8 NLRB440;Republic Steel Corporationv.N. L. R. B.,311 U. S. 7.OF. W. WoolworthCompany,90 NLRB 289. 78DECISIONS OF NATIONALLABOR.RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of,the Act.2.The Union is a labor organization as defined in Section 2 (5) of the Act.3.By discharging and refusing to reinstate the employees named herein the Re-spondent has engaged in unfair labor practices within the meaning of Section 8 (a)(3) and (1) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent did not unlawfully interrogate any of its employees con-cerning their union affiliation or activities and has not engaged in any unlawfulconduct by reason of any statements on the part of its supervisory employeesMagee and French, nor did it illegally effectuate any changes in its working rulesor conditions of employment as alleged in the complaint.[Recommendations omitted from publication.]APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in Lodge 12 of District 37, Inter-national Association of Machinists, AFL-CIO, or in any other labor organi-zation of our employees,by discriminating in regard to their hire and tenureof employment.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassistLodge 12 of District 37, International Association of Machinists, AFL-CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3) of theAct.WE WILL offer to the employees named below, immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to their seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered by them as a result of the dis-crimination again them:L. F. BinfordJ.R. JonesV. I. DonaldsonOllie B. KerrKenneth DoudHayes LeeCharles A. HeinrichJohn C. WardJ. S. IveyJamesL. WatsonS. L. WightAll of our employees are free to become, or refrain from becoming, members ofthe above-named Union or any other labor organization, except to the extent thatthis right may be effected by an agreement in conformity with Section 8 (a) (3) oftheAct.We will not discriminate against any employee because of membershipin or activity on behalf of any such labor organization.UNITED GRINDING SERVICE, INC.,Employer.Dated ---------------- By ---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.